ON MOTION FOR REHEARING
In our opinion of June 26,1996, we vacated outright the defendant’s attempted first degree felony murder conviction, holding, on the authority of Wilson v. State, 660 So.2d 1067 (Fla. 3d DCA 1995), that there could be no lesser offense of that now-nonexistent charge. See State v. Gray, 654 So.2d 552 (Fla.1995). Almost immediately thereafter, in State v. Wilson, — So.2d - [1996 WL 365715] (Fla. Case no. 86,680, opinion filed, July 3, 1996) [21 FLW S292], the Supreme Court specifically held to the contrary. In accordance with that decision, as to the attempted felony murder count, the cause is remanded for trial on the lesser offense upon which the jury was instructed below, aggravated assault.1 As held in the original opinion, the defendant’s other convictions are affirmed.
Affirmed in part, reversed in part and remanded with directions.

. The certification is of course vacated.